                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

GREGORY WRIGHT,                                §
         Petitioner,                           §
                                               §
vs.                                            §    Civil Action No. 0:18-3089-MGL
                                               §
WARDEN OF PERRY                                §
CORRECTIONAL INSTITUTION,                      §
         Respondent.                           §


          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
        GRANTING RESPONDENT’S MOTION FOR SUMMARY JUDGMENT
                 AND DENYING PETITIONER’S PETITION
       This case was filed as a petition for writ of habeas corpus (petition) under 28 U.S.C. §

2254. Petitioner Gregory Wright (Wright) is proceeding pro se. The matter is before the Court

for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Respondent Warden of Perry Correctional Institution’s (Warden) motion for summary

judgment be granted and Wright’s petition be denied. The Report was made in accordance with

28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                               1
       The Magistrate Judge filed the Report on April 2, 2019, ECF No. 18, but Wright failed to

file any objections to the Report. “[I]n the absence of a timely filed objection, a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court the Warden’s motion for summary judgment is GRANTED and Wright’s

petition is DENIED.

       To the extent Wright requests a certificate of appealability from this Court, that certificate

is DENIED.

       IT IS SO ORDERED.

       Signed this 30th day of April, 2019, in Columbia, South Carolina.



                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
